The contract required the owner "to furnish abstracts showinggood and sufficient title." The *Page 470 
abstracts furnished may not show defects in the title, but they do not affirmatively show that several instruments in the chain of title are in fact and in law so executed as to make them effective in showing good and sufficient title as required by the contract. The stipulations of the contract are not controlled by a course of practice that may be sometimes or even generally observed in making abstracts of title. If the stipulated abstracts are duly furnished and the required payment is not duly made, the seller has his remedy. It is not essential in stating an equity in the complaint to allege that complainant is ready, able and willing to comply with the contract, the defendant and not the complainant being in default.
Rehearing denied.
WHITFIELD, ELLIS, TERRELL, STRUM AND BUFORD, J. J., concur.
BROWN, C. J., not participating.